Name: Decision (EU) 2017/846 of the European Parliament of 16 March 2017 extending the term of office of the Committee of Inquiry to investigate alleged contraventions and maladministration in the application of Union law in relation to money laundering, tax avoidance and tax evasion
 Type: Decision
 Subject Matter: European Union law;  parliament;  free movement of capital;  criminal law;  EU institutions and European civil service;  taxation
 Date Published: 2017-05-18

 18.5.2017 EN Official Journal of the European Union L 125/34 DECISION (EU) 2017/846 OF THE EUROPEAN PARLIAMENT of 16 March 2017 extending the term of office of the Committee of Inquiry to investigate alleged contraventions and maladministration in the application of Union law in relation to money laundering, tax avoidance and tax evasion THE EUROPEAN PARLIAMENT,  having regard to the proposal by the Conference of Presidents,  having regard to Article 226 of the Treaty on the Functioning of the European Union,  having regard to Decision 95/167/EC, Euratom, ECSC of the European Parliament, the Council and the Commission of 19 April 1995 on the detailed provisions governing the exercise of the European Parliament's right of inquiry (1),  having regard to Decision (EU) 2016/1021 of the European Parliament of 8 June 2016 on setting up a Committee of Inquiry to investigate alleged contraventions and maladministration in the application of Union law in relation to money laundering, tax avoidance and tax evasion, its powers, numerical strength and term of office (2),  having regard to Rule 198(11) of its Rules of Procedure, A. whereas the Committee of Inquiry requested an extension of its term of office in order to enable it to implement its mandate fully and appropriately, taking into account the number of documents yet to be examined, the analyses commissioned, and the stakeholders to be heard; 1. Decides to extend by three months the term of office of the Committee of Inquiry. For the European Parliament The President A. TAJANI (1) OJ L 113, 19.5.1995, p. 1. (2) OJ L 166, 24.6.2016, p. 10.